UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 97-615



In Re: JOHN RAGIN,

                                                           Petitioner.



      On Petition for Writ of Mandamus. (CA-96-72-2-23AJ)


Submitted:   August 12, 1997                Decided:   August 28, 1997


Before HALL, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Ragin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

     John Ragin petitions this court for a Writ of Mandamus grant-

ing the relief sought in his previously filed habeas corpus peti-

tion. Ragin asserts the right to this relief based on the district

court's delay in ruling on his request for habeas relief. Subse-

quent, however, to the filing of this petition for mandamus relief,
the district court issued an order dismissing Ragin's habeas action

without prejudice. Therefore, to the extent that the petition

before this court complains of delay in the district court, that

complaint is now moot. To the extent that Ragin requests relief on
the merits of his habeas petition, mandamus relief is only avail-

able if Ragin can show that no other remedy is available to him.

See In re Beard, 811 F.2d 818, 827 (4th Cir. 1987). Ragin's peti-
tion asserts no reason why he could not seek review through the

normal appeals process.

     Accordingly, we grant leave to proceed in forma pauperis but
the petition for a Writ of Mandamus is denied.




                                                   PETITION DENIED




                                2